UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6798



LONNIE MCDONOVAN GHOLSON,

                                           Petitioner - Appellant,

          versus

RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-94-909-N)


Submitted:   August 22, 1996           Decided:     September 5, 1996


Before HALL, WILLIAMS, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Lonnie McDonovan Gholson, Appellant Pro Se. Pamela Anne Sargent,
Assistant Attorney General, Richmond, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1988), amended
by Antiterrorism and Effective Death Penalty Act of 1996, Pub. L.

No. 104-132, 110 Stat. 1214. We have reviewed the record and the

district court's opinion accepting the recommendation of the magis-

trate judge and find no reversible error. Accordingly, we deny a

certificate of probable cause; to the extent that a certificate of

appealability is required, we deny such a certificate and dismiss
the appeal on the reasoning of the district court. Gholson v.

Angelone, No. CA-94-909-N (E.D. Va. Apr. 18, 1996). We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                 2